 


109 HR 2007 IH: To amend the Internal Revenue Code of 1986 to allow the $25,000 offset for individuals under the passive loss rules to apply to investments in wind energy facilities.
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2007 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Peterson of Minnesota (for himself and Mr. Gutknecht) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the $25,000 offset for individuals under the passive loss rules to apply to investments in wind energy facilities. 
 
 
1.Application of $25,000 offset in passive loss rules to investments in wind energy facilities 
(a)Phaseout not to apply 
(1)In generalParagraph (3) of section 469(i) of the Internal Revenue Code of 1986 (relating to $25,000 offset for rental real estate activities) is amended by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively, and by inserting after subparagraph (D) the following new subparagraph: 
 
(E)Exception for wind energy creditSubparagraph (A) shall not apply to any portion of the passive activity credit for any taxable year which is attributable to any credit determined under section 45 with respect to a facility using wind to produce electricity.. 
(2)Conforming amendmentSubparagraph (F) of section 469(i)(3) of such Code, as redesignated by paragraph (1), is amended— 
(A)by striking or (D) and inserting (D), or (E) in the material preceding clause (i), 
(B)by striking or (D) in clause (iii) and inserting , (D), or (E), 
(C)by striking and at the end of clause (iv), and 
(D)by striking clause (v) and inserting the following new clauses: 
 
(v)fifth to the portion of such credit to which subparagraph (D) applies, and 
(vi)then to the portion of such credit to which subparagraph (E) applies.. 
(b)Active participation requirement not to applySubparagraph (B) of section 469(i)(6) of such Code is amended by striking or at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , or, and by adding at the end the following new clause: 
 
(iv)any credit to which paragraph (3)(E) applies.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
 
